Citation Nr: 1442128	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-03 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right hear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 20, 1983 to October 19, 1983 and from April 2006 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Waco, Texas.  

The Veteran testified before the undersigned at a January 2014 video conference hearing.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is claiming entitlement to service connection for right ear hearing loss.  The Veteran's service treatment records from his first period of active duty are missing.  Attempts to obtain this evidence have not been fruitful and these attempts have been documented in the claims file.  Some records from the Veteran's second period of active duty service have been obtained and attempts to obtain other records from the Veteran's National Guard service were documented to be without success.  Significantly, the Veteran also had service with the Army Reserves from June 1983 to June 1993.  There is no indication that attempts have been made to obtain evidence from this source.  Attempts must be made to secure this evidence.  

In April 2013, VA arranged to obtain an opinion regarding whether the Veteran had hearing loss which aggravated by his second period of active duty service.  The report of the examination reveals the examiner reviewed audiological test results from July 2005, October 2005, July 2006, May 2007, and two tests results from June 2007.  Significantly, the examiner did not address the results of audiological testing conducted in July 2003, June 2006 and September 2006.  It is not apparent from the Board's layman's perspective if this evidence would result in any change in the examiner's etiology opinions.  As such, a remand is required to obtain an addendum to the examination report which addresses this evidence.  

The Board's review of the April 2013 VA examination report demonstrates that it is incomplete.  The portion of the examination report which addresses the etiology of the right ear hearing loss has a paragraph which ends with the words "That last."  It appears that additional verbiage was to be included or had been included but was dropped out of the final report.  The Board finds that the examiner who prepared the April 2013 VA examination report should be contacted and requested to address this missing verbiage.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain, to the extent possible, the medical records from the Veteran's Army Reserve service from 1983 to 1993.  Attempts must be made obtain this evidence until it is received for VA determines that the records cannot be produced.  

2.  After the above has been completed to the extent possible, return the claims file to the examiner who prepared the report of the April 2013 VA examination and request that he respond to the following:

a).  Ask the examiner to provide the complete etiology opinion from April 2013 VA examination regarding whether the Veteran's right ear hearing loss was aggravated by the Veteran's active duty service.  

b.)  Ask the examiner to review all the audiological test results of record, to include any additional records obtained as a result of the development set out in paragraph one above and the audiological test results from July 2003, June 2006 and September 2006, and request that the examiner indicate if this evidence changes the prior etiology opinion regarding the right ear hearing loss.

If the examiner who prepared the report of the April 2013 VA examination is not available, arrange to have a suitably qualified health care professional review all the evidence in the claims file to provide an etiology opinion as to whether it is at least as likely as not that the Veteran's current right ear hearing loss was etiologically linked to his active duty service and whether it is at least as likely as not that the right ear hearing loss was permanently aggravated beyond the natural progression of the disorder by the Veteran's active duty service.  

3.  Following completion of the foregoing, readjudicate the merits of the Veteran's claim of entitlement to service connection for right ear hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case that considers all evidence received subsequent to the last adjudication of the claim.  Give an adequate amount of time for response.  Thereafter, return the case to the Board for further appellate consideration. 


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



